                                                                                         FILED
                                                                                          JAN 2 5 2019
                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF CALIFORNI                          CLERK U DISTRICT COURT
                                                                                 SOUTHEFlN I T ICT OF CALIFORNIA
                                                                                 BY                      DEPUTY


UNITED STATES OF AMERICA,                             CASE NO. 17CR2019-DMS

                                      Plaintiff,

                      vs.                             JUDGMENT OF DISMISSAL
 ROGELIO LOPEZ-RODRIGUEZ ,

                                    Defendant.



              IT APPEARING that the defendant is now entitled to be discharged for the reason that:

       an indictment has been filed in another case against the defendant and the Court has granted the
       motion of the Government for dismissal of this case, without prejudice; or

       the Court has dismissed the case for unnecessary delay; or

_x_ the Court has granted the motion of the Government for dismissal without prejudice; or

       the Court has granted the motion of the defendant for dismissal/judgment of acquittal; or

       a jury has been waived, and the Court has found the defendant not guilty; or

       the jury has returned its verdict, finding the defendant not guilty;

_x_ of the offense(s) as charged in the Information:

         18 USC 1029(a)(l) and (c)(l)(A) (1)

               IT IS THEREFORE ADJUDGED that the defendant is hereby discharged.



 DATED: January 25, 2019
                                                            Hon. DANA M. SABRAW
                                                            UNITED STATES DISTRICT JUDGE
